FERGUSON, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I agree that the accused’s plea of guilty to the charge of robbery must be held improvident (United States v Roberge, 18 USCMA 157, 39 CMR 157 (1969)) and that, under the circumstances of this case, we may affirm the lesser included offenses of wrongful appropriation and assault with a dangerous weapon. (United States v Calhoun, 5 USCMA 428, 18 CMR 52 (1955).) However, I do not agree that in this case the offenses of wrongful appropriation and wrongful disposition are separate for purposes of punishment. United States v Murphy, 18 USCMA 571, 40 CMR 283 (1969).
In Murphy, that accused and one Private First Class McGarry were solicited by a Korean national to obtain property from a Government warehouse and turn it over to him. Utilizing a truck, they went to the warehouse where they picked up one hundred forty-five flak vests for Kim (the Korean). Kim joined them after they left the warehouse in their truck. The vests were delivered to a point near Uchon and there unloaded. At this time, all of the parties involved were apprehended by the military police. Murphy pleaded guilty to one specification each of larceny of fragmentation vests and wrongful disposition of the same vests, in violation of Articles 121 and 108, Uniform Code of Military Justice, 10 USC §§ 921 and 908, respectively. In a per curiam opinion we unanimously held that the procurement and the delivery of the Government property by Murphy was a single integrated transaction. We went on to state at page 572:
“. . . In these circumstances, the offenses were single for the purpose of punishment. United States v Payne, 12 USCMA 455, 31 CMR 41 [1961]; see also United States v Brown, 8 USCMA 18, 23 CMR 242 [1957].”
In the case at bar, the accused testified that he took Holloman’s rifle only to keep the latter from shooting him when he left his sentry post. He did not intend to keep it permanently. His acknowledgment, that he only intended to temporarily deprive Holloman of the use and benefit of his rifle, was the basis for our finding that his plea of guilty to a charge of robbery was improvident. After taking the rifle, the accused, in furtherance of his plan to hold the rifle only temporarily, “left it in an open spot” by the side of a road where “it could have been found by anyone.” The singleness of purpose in the taking and disposal of the rifle is obvious and brings this case within the ambit of the single integrated transaction found in United States v Murphy, supra. In such circumstance, the offenses are single for purpose of punishment. The existence of a substantial hiatus between the taking and the disposition of the rifle, found by the Court of Military Review and utilized by it and by Judge Darden as a basis for.holding the two offenses separate, is not apparent from the record and, in any event, is certainly less than that in Murphy, as noted by the above recitation of the facts in these cases. In United States v McClary, 10 USCMA 147, 27 CMR 221 (1959), cited by the Court of Military Review, the hiatus was one and two days respectively on the two separate charges of larceny and two charges of wrongful disposition. Clearly, McClary is not applicable in this case.
Despite my belief that the two charges were not separate for purposes of punishment, I do not believe that the accused was prejudiced inasmuch as the maximum confinement at hard labor for wrongful disposition was five years and for wrongful appropriation only six months.
I join in affirming only the part of the findings of guilty of robbery that *331finds the accused committed an assault with a deadly weapon and wrongfully appropriated property of the United States Government. As thus modified, I join in affirming the decision of the Court of Military Review.